PER CURIAM.
Former Wife, Giannina Jansen, timely appeals from the trial court’s final judgment of dissolution of marriage which incorporated the parties’ marital settlement agreement. Four days prior to the court’s entry of the final judgment, the special master submitted his report in which he found Former Wife voluntarily executed the agreement with full disclosure. In other words, the trial court entered final judgment before the ten-day period under Florida Family Law Rule 12.492(g) for filing exceptions to that report had expired. Because the provisions of rule 12.492(g) are mandatory, we vacate the final judgment and remand the case for *1221further proceedings. See Knorr v. Knorr, 751 So.2d 64 (Fla. 2d DCA 1999); Cox v. Cox, 490 So.2d 1051, 1052 (Fla. 4th DCA 1986); Berkheimer v. Berkheimer, 466 So.2d 1219, 1220 (Fla. 4th DCA 1985).
As to the other issues raised in Former Wife’s appeal, we affirm as unpersuasive.
AFFIRMED in part; REVERSED in part and REMANDED for further proceedings.
POLEN, FARMER and HAZOURI, JJ., concur.